
	

113 HR 5010 IH: SMOKE Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5010
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Speier (for herself, Mr. Cárdenas, Mr. Rangel, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide greater clarity in the regulation of electronic nicotine delivery systems, including
			 electronic cigarettes, cigars, cigarillos, pipes, and hookahs, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Stop Selling and Marketing to Our Kids E–Cigarettes Act or the SMOKE Act.
		2.Findings; Sense of Congress
			(a)FindingsCongress finds the following:
				(1)According to the Food and Drug Administration, because electronic cigarettes have not been fully
			 studied, consumers currently do not know—
					(A)the potential risks of electronic cigarettes when used as intended;
					(B)how much nicotine or other potentially harmful chemicals are being inhaled during use; or
					(C)if there are any benefits associated with using these products.
					(2)Use of electronic cigarettes has risen in youth according to a study by the Centers for Disease
			 Control and Prevention that was released in September 2013, which found
			 that in one year, from 2011 to 2012, the percentage of middle and high
			 school students who had ever used electronic cigarettes more than doubled.
				(3)Electronic cigarette use may lead children to become addicted to nicotine and could be a gateway to
			 various tobacco products.
				(4)Additionally, according to the Centers for Disease Control and Prevention, 1 in 5 middle school
			 students who reported ever using electronic cigarettes had never tried
			 conventional cigarettes.
				(5)Marketing of electronic cigarettes to youth is occurring in the form of advertising using cartoons
			 and sponsorships of events popular with youth such as concerts and
			 sporting events.
				(6)According to the Centers for Disease Control and Prevention, Poison Control Centers reported rapid
			 increase in electronic cigarette-related exposures, of which 51.1 percent
			 were among young children. Electronic cigarette exposure calls per month
			 increased from one in September 2010 to 215 in February 2014.
				(7)Due to the lack of long-term studies, we do not know the viability of claims that electronic
			 cigarettes help to lessen dependence on regular cigarettes.
				(8)According to a paper entitled E–Cigarettes: A Scientific Review published in the American Heart Association’s peer-reviewed journal Circulation, electronic
			 cigarettes contain particles small enough to get into the lungs and then
			 cross into
			 the systemic circulation just like cigarettes. Therefore, electronic
			 cigarettes do not only produce water vapor as is claimed in the marketing of these products. Furthermore, the particle size distribution and
			 number of particles delivered by electronic cigarettes are similar to
			 those contained in conventional cigarettes. There is already strong
			 evidence that frequent low or short-term levels of exposure to these types
			 of particles from tobacco smoke or air pollution can contribute to health
			 problems such as the increased risk of cardiovascular and respiratory
			 disease and death.
				(9)The e-liquids used in electronic cigarettes may be toxic if ingested or absorbed through the skin
			 at relatively low quantities. The lack of childproof containers makes this
			 even more of a safety risk for children.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the Food and Drug Administration—
					(A)has been authorized to regulate the sale, labeling, packaging, marketing, and advertising of
			 electronic nicotine delivery systems and e-liquids since the enactment of
			 the Family Smoking Prevention and Tobacco Control Act on June 22, 2009;
			 and
					(B)should exercise this authority; and
					(2)the Federal Trade Commission should prohibit the advertising, promoting, and marketing in commerce
			 of electronic nicotine delivery systems and e-liquids to children as an
			 unfair or deceptive act or practice, in order to protect the health of the
			 youth of the United States.
				3.FDA regulation of electronic nicotine delivery systems and e-liquids
			(a)DefinitionsSection 900 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387) is amended—
				(1)by redesignating paragraphs (8) through (22) as paragraphs (10) through (24), respectively; and
				(2)by inserting after paragraph (7) the following:
					
						(8)Electronic nicotine delivery systemThe term electronic nicotine delivery system—
							(A)means any product, the use of which may resemble smoking, that provides an inhalable dose of
			 nicotine by delivery of a vaporized solution, including any such product
			 that is marketed as an electronic cigarette, cigar, cigarillo, pipe, or
			 hookah; and
							(B)includes any component, part, or paraphernalia of such a product, including cartridges,
			 cartomizers, e-liquid, smoke juice, tips, atomizers, batteries, and
			 chargers, whether or not the component, part, or paraphernalia is sold
			 separately.
							(9)E-liquidThe term e-liquid means a solution that contains nicotine, flavorings, or other chemicals that is intended to be
			 used to produce an inhaled vapor from an electronic nicotine delivery
			 system..
				(b)Regulation as tobacco products under Federal Food, Drug, and Cosmetic ActSection 901(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387a(b)) is amended by
			 striking This chapter shall apply to all cigarettes, and inserting This chapter shall apply to all cigarettes, electronic nicotine delivery systems, e-liquids,.
			(c)Regulation as cigarettes under Federal Cigarette Labeling and Advertising ActSection 3(1) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1332(1)) is amended—
				(1)in subparagraph (A), by striking and at the end;
				(2)in subparagraph (B), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)any electronic nicotine delivery system (as such term is defined in section 900 of the Federal
			 Food, Drug, and Cosmetic Act)..
				(d)Characterizing flavors
				(1)StudyBy not later than one year after the date of enactment of this Act, the Secretary of Health and
			 Human Services, acting through the Commissioner of Food and Drugs, shall
			 complete a study on—
					(A)any purported health benefits associated with flavorings for electronic nicotine delivery systems
			 and e-liquids, including whether any such flavorings help adults to quit
			 smoking; and
					(B)whether any such flavorings would appeal to children and increase their likelihood to use
			 electronic nicotine delivery systems or e-liquids.
					(2)Consideration of tobacco product standardUpon completion of the study under paragraph (1), the Secretary of Health and Human Services,
			 acting through the Commissioner of Food and Drugs, shall consider whether
			 to adopt a tobacco product standard under section 907(a)(3) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 387g(a)(3)) prohibiting or
			 restricting the use of flavorings in electronic nicotine delivery systems
			 and e-liquids.
				(e)Child-Proof packagingNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs, shall
			 promulgate a final tobacco product standard under section 907 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387g) requiring
			 child-proof packaging for electronic nicotine delivery systems and
			 e-liquids.
			(f)Dosage limitsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs—
				(1)shall promulgate a final tobacco product standard under section 907 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 387g) establishing dosage limits for electronic
			 nicotine delivery systems and e-liquids that are adequate for the majority
			 of smokers using an electronic nicotine delivery system as a substitute to
			 smoking; and
				(2)may include in such tobacco product standard an exception allowing consumers to access electronic
			 nicotine delivery systems and e-liquids containing nicotine in excess of
			 the dosage limit established under paragraph (1) pursuant to a
			 prescription.
				(g)ConcentrationsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs—
				(1)shall promulgate a final tobacco product standard under section 907 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 387g) establishing for e-liquids maximum levels
			 for the concentration of nicotine, and establishing labeling requirements
			 with respect to the concentration of nicotine, that are adequate for the
			 majority of smokers using an electronic nicotine delivery system as a
			 substitute to smoking; and
				(2)may include in such tobacco product standard an exception allowing consumers to access e-liquids
			 containing nicotine in excess of the dosage limit established under
			 paragraph (1) pursuant to a prescription.
				(h)RegulationsThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall make such changes to the final rule promulgated under section 102 of
			 the Family Smoking Prevention and Tobacco Control Act (21 U.S.C. 387a–1)
			 (or any successor regulation) as may be necessary to implement the
			 provisions of this section and the amendments made by this section.
			4.Prohibition on marketing of electronic nicotine delivery systems to children
			(a)ProhibitionNo person may advertise, promote, or market in commerce an electronic nicotine delivery system or
			 an e-liquid in a manner that the person knows or should know will have the
			 effect of increasing the use of an electronic nicotine delivery system or
			 e-liquid by a child.
			(b)Enforcement by Federal Trade Commission
				(1)Unfair or deceptive act or practiceA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or
			 deceptive act or practice described under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of commission
					(A)In generalThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable
			 terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.) were incorporated into and made a part of this section.
					(B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
					(C)RulemakingThe Federal Trade Commission may promulgate standards and rules to carry out this section in
			 accordance with section 553 of title 5, United States Code.
					(c)Enforcement by States
				(1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the
			 residents of the State has been or is threatened or adversely affected by
			 the engagement of any person subject to subsection (a) in a practice that
			 violates such subsection, the attorney general of the State may, as parens
			 patriae, bring a civil action on behalf of the residents of the State in
			 an appropriate district court of the United States—
					(A)to enjoin further violation of such subsection by such person;
					(B)to compel compliance with such subsection;
					(C)to obtain damages, restitution, or other compensation on behalf of such residents;
					(D)to obtain such other relief as the court considers appropriate; or
					(E)to obtain civil penalties in the amount determined under paragraph (2).
					(2)Civil penalties
					(A)CalculationFor purposes of imposing a civil penalty under paragraph (1)(E) with respect to a person who
			 violates subsection (a), the amount determined under this paragraph is the
			 amount calculated by multiplying the number of days that the person is not
			 in compliance with subsection (a) by an amount not greater than $16,000.
					(B)Adjustment for inflationBeginning on the date on which the Bureau of Labor Statistics first publishes the Consumer Price
			 Index after the date that is 1 year after the date of the enactment of
			 this Act, and annually thereafter, the amounts specified in subparagraph
			 (A) shall be increased by the percentage increase in the Consumer Price
			 Index published on that date from the Consumer Price Index published the
			 previous year.
					(3)Rights of Federal Trade Commission
					(A)Notice to federal trade commission
						(i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Federal Trade
			 Commission in writing that the attorney general intends to bring a civil
			 action under paragraph (1) not later than 10 days before initiating the
			 civil action.
						(ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the
			 complaint to be filed to initiate the civil action.
						(iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by
			 clause (i) before initiating a civil action under paragraph (1), the
			 attorney general shall notify the Federal Trade Commission immediately
			 upon instituting the civil action.
						(B)Intervention by federal trade commissionThe Federal Trade Commission may—
						(i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
						(ii)upon intervening—
							(I)be heard on all matters arising in the civil action; and
							(II)file petitions for appeal of a decision in the civil action.
							(4)Investigatory powersNothing in this subsection may be construed to prevent the attorney general of a State from
			 exercising the powers conferred on the attorney general by the laws of the
			 State to conduct investigations, to administer oaths or affirmations, or
			 to compel the attendance of witnesses or the production of documentary or
			 other evidence.
				(5)Preemptive action by federal trade commissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect
			 to a violation of subsection (a), the attorney general of a State may not,
			 during the pendency of such action, bring a civil action under paragraph
			 (1) against any defendant named in the complaint of the Commission for the
			 violation with respect to which the Commission instituted such action.
				(6)Venue; service of process
					(A)VenueAny action brought under paragraph (1) may be brought in—
						(i)the district court of the United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code; or
						(ii)another court of competent jurisdiction.
						(B)Service of processIn an action brought under paragraph (1), process may be served in any district in which the
			 defendant—
						(i)is an inhabitant; or
						(ii)may be found.
						(7)Actions by other state officials
					(A)In generalIn addition to civil actions brought by attorneys general under paragraph (1), any other officer of
			 a State who is authorized by the State to do so may bring a civil action
			 under paragraph (1), subject to the same requirements and limitations that
			 apply under this subsection to civil actions brought by attorneys general.
					(B)Savings provisionNothing in this subsection may be construed to prohibit an authorized official of a State from
			 initiating or continuing any proceeding in a court of the State for a
			 violation of any civil or criminal law of the State.
					(d)ConstructionNothing in this section shall be construed to limit or diminish the authority of the Food and Drug
			 Administration to regulate the marketing of electronic nicotine delivery
			 systems, including the marketing of electronic nicotine delivery systems
			 to children.
			(e)Relation to state lawThis section shall not be construed as superseding, altering, or affecting any provision of law of
			 a State, except to the extent that such provision of law is inconsistent
			 with the provisions of this section, and then only to the extent of the
			 inconsistency.
			5.Definitions
			In this Act:
			(1)Electronic nicotine delivery systemThe term electronic nicotine delivery system—
				(A)means any product, the use of which may resemble smoking, that provides an inhalable dose of
			 nicotine by delivery of a vaporized solution, including any such product
			 that is marketed as an electronic cigarette, cigar, cigarillo, pipe, or
			 hookah; and
				(B)includes any component, part, or paraphernalia of such a product, including cartridges,
			 cartomizers, e-liquid, smoke juice, tips, atomizers, batteries, and
			 chargers, whether or not the component, part, or paraphernalia is sold
			 separately.
				(2)E-liquidThe term e-liquid means a solution that contains nicotine, flavorings, or other chemicals that is intended to be
			 used to produce an inhaled vapor from an electronic nicotine delivery
			 system.
			(3)ChildThe term child means an individual who is under the age of 18 years.
			(4)CommerceThe term commerce has the meaning given such term in section 4 of the Federal Trade Commission Act (15 U.S.C. 44).
			
